Citation Nr: 1511237	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  13-09 243A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for left shoulder arthritis. 


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel







INTRODUCTION

The Veteran served on active duty from July 1982 to July 2002.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System have been reviewed.  


FINDING OF FACT

The competent and probative evidence shows that the Veteran has left shoulder arthritis that is related to service.  


CONCLUSION OF LAW

Left shoulder arthritis was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Because the Board is reopening the granting the claim for service connection, discussion concerning compliance with the duties to notify and assist is not necessary.  



Service Connection

A veteran is entitled to VA disability compensation for service connection if the facts establish that a disability resulted from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Generally, to establish a right to compensation for a present disability, a veteran must show (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

First, the Veteran has been diagnosed with left shoulder acromioclavicular osteoarthritis shown by x-ray findings during the appeal period.  See May 2012 VA treatment record; January 2011 VA examination.  Thus, the Board finds that the Veteran currently has left shoulder arthritis.  

Second, the evidence of record shows that as an Infantry Platoon Leader for over 20 years in service, the Veteran led a physically active lifestyle on an almost daily basis.  See DD-214; August 2001 in-service Health Profile Worksheet.  The Veteran has reported left shoulder pain since service, and subjectively related the pain to doing pull-ups in service.  See June 2010 private treatment note.  On VA examination in January 2011, the Veteran also reported that in service he carried heavy equipment weighing 100 pounds, did pull-ups, and climbed robes.  The Veteran is competent to report his physical activities in service and his symptoms since service, and the Board finds that such reports are credible.   

The Board acknowledges that there is an absence of medical treatment for left shoulder symptoms in service or within the first post-service year.  However, a lack of contemporaneous medical records does not in itself render lay evidence not credible.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Further, the Board notes that the June 2011 VA examiner stated that she believes that the Veteran tended to downplay the symptoms which he was experiencing on examination.  

Third, the competent and probative evidence shows that the Veteran's current left shoulder arthritis is related to service.  The June 2011 VA examiner opined that the left shoulder arthritis is related to service.  The examiner noted that the Veteran's carrying of heavy equipment and doing pull-ups and climbing ropes among other activities likely placed increased stress on his shoulder joints.  The examiner opined that the wear and tear of military duties resulted in the Veteran's left shoulder degenerative changes.  The Board finds that the June 2011 VA examination and medical opinion is of significant probative value, as the examiner reviewed the claims file, supported her opinion with rationale, and she has the requisite expertise to render an opinion regarding the etiology of a left shoulder disability.  Further, the examiner based her opinion on the Veteran's history of carrying heavy equipment, pull-ups, and climbing rope, which the Board has accepted as having occurred in-service.  

Given the June 2011 VA examination and the Veteran's physical activities and use of his left shoulder in service, the Board finds that the Veteran's current left shoulder arthritis is etiologically related to active service.  As a result, service connection for left shoulder arthritis is warranted.  38 C.F.R. § 3.303; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  


ORDER

Entitlement to service connection for left shoulder arthritis is granted.  



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


